 



EXHIBIT 10.O
EL PASO ENERGY CORPORATION
OMNIBUS PLAN FOR
MANAGEMENT EMPLOYEES
Amended and Restated Effective as of December 3, 1999

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION 1
  PURPOSE     1
 
           
SECTION 2
  DEFINITIONS     1
 
  2.1 Beneficiary     1
 
  2.2 Board of Directors     1
 
  2.3 Cause     1
 
  2.4 Change in Control     2
 
  2.5 Code     3
 
  2.6 Common Stock     3
 
  2.7 Exchange Act     3
 
  2.8 Fair Market Value     3
 
  2.9 Good Reason     4
 
  2.10 Management Committee     4
 
  2.11 Option     5
 
  2.12 Option Price     5
 
  2.13 Participant     5
 
  2.14 Permanent Disability or Permanently Disabled     5
 
  2.15 Plan Administrator     5
 
  2.16 Restricted Stock     5
 
  2.17 Subsidiary     5
 
           
SECTION 3
  ADMINISTRATION     6
 
           
SECTION 4
  ELIGIBILITY     6
 
           
SECTION 5
  SHARES AVAILABLE FOR THE PLAN     7
 
           
SECTION 6
  STOCK OPTIONS     7
 
           
SECTION 7
  STOCK APPRECIATION RIGHTS     12
 
           
SECTION 8
  LIMITED STOCK APPRECIATION RIGHTS     13
 
           
SECTION 9
  RESTRICTED STOCK     14
 
           
SECTION 10
  REGULATORY APPROVALS AND LISTING     16
 
           
SECTION 11
  EFFECTIVE DATE AND TERM OF THE PLAN     16
 
           
SECTION 12
  GENERAL PROVISIONS     17
 
           
SECTION 13
  AMENDMENT, TERMINATION OR DISCONTINUANCE
OF THE PLAN     19

      

El Paso Energy Corporation
Omnibus Plan for Management Employees       Table of Contents

- i -



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION
OMNIBUS PLAN FOR MANAGEMENT EMPLOYEES
Amended and Restated Effective as of December 3, 1999
SECTION 1 PURPOSE
     The purpose of the El Paso Energy Corporation Omnibus Plan for Management
Employees, originally known as the El Paso Natural Gas Company Stock Option Plan
for Management Employees, (the “Plan”) is to promote the interests of El Paso
Energy Corporation (the “Company”) and its stockholders by strengthening its
ability to attract and retain key employees in the employ of the Company and its
Subsidiaries (as defined below) by furnishing suitable recognition of their
ability and industry which materially contributes to the success of the Company.
The Plan provides for the grant of stock options, limited stock appreciation
rights, stock appreciation rights and restricted stock in accordance with the
terms and conditions set forth below.
SECTION 2 DEFINITIONS
     Unless otherwise required by the context, the following terms when used in
the Plan shall have the meanings set forth in this Section 2:
2.1 Beneficiary
     The person or persons designated by the Participant pursuant to
Section 6.2(f) to whom payments are to be paid pursuant to the terms of the Plan
in the event of the Participant’s death.
2.2 Board of Directors
     The Board of Directors of the Company.
2.3 Cause
     A termination for Cause is a termination evidenced by a statement adopted
in good faith by the Management Committee that the Participant (i) willfully and
continually failed to substantially perform the Participant’s duties with the
Company (other than a failure resulting from the Participant’s incapacity due to
physical or mental illness) which failure continued for a period of at least
thirty (30) days after a written notice of demand for substantial performance
has been delivered to the Participant specifying the manner in which the
Participant has failed to substantially perform or (ii) willfully engaged in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise; provided, however, that no termination of the
Participant’s employment shall be for Cause as set forth in clause (ii) above
until (A) there shall have been delivered to
      

El Paso Energy Corporation
Omnibus Plan for Management Employees   Page 1

 



--------------------------------------------------------------------------------



 



the Participant a copy of a written notice setting forth that the Participant
was guilty of the conduct set forth in clause (ii) above and specifying the
particulars thereof in detail, and (B) the Participant shall have been provided
an opportunity to be heard by the Management Committee (with the assistance of
the Participant’s counsel if the Participant so desires). No act, nor failure to
act, on the Participant’s part shall be considered “willful” unless the
Participant has acted, or failed to act, with an absence of good faith and
without a reasonable belief that the Participant’s action or failure to act was
in the best interest of the Company. Notwithstanding anything contained in the
Plan to the contrary, no failure to perform by the Participant after notice of
termination is given to the Participant shall constitute Cause.
2.4 Change in Control
     As used in the Plan, a Change in Control shall be deemed to occur (i) if
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, (ii) upon the first purchase of the Common Stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by the Company), (iii) upon the approval by the Company’s stockholders of a
merger or consolidation, a sale or disposition of all or substantially all the
Company’s assets or a plan of liquidation or dissolution of the Company, or
(iv) if, during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors cease for any reason
to constitute at least a majority thereof, unless the election or nomination for
the election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
were directors at the beginning of the period. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur if the Company either merges or
consolidates with or into another company or sells or disposes of all or
substantially all of its assets to another company, if such merger,
consolidation, sale or disposition is in connection with a corporate
restructuring wherein the stockholders of the Company immediately before such
merger, consolidation, sale or disposition own, directly or indirectly,
immediately following such merger, consolidation, sale or disposition at least
eighty percent (80%) of the combined voting power of all outstanding classes of
securities of the company resulting from such merger or consolidation, or to
which the Company sells or disposes of its assets, in substantially the same
proportion as their ownership in the Company immediately before such merger,
consolidation, sale or disposition. In addition, the consummation of the merger
between the Company and Sonat Inc. as publicly announced on March 15, 1999, and
as the terms of such merger may be amended or modified, shall not constitute a
Change in Control under this Plan with respect to all grants made pursuant to
the Plan to employees who are hired, promoted, or acquired in an acquisition
(including, but not limited to, employees of EnCap Investments L.L.C.) effective
on or after January 29, 1999, through the date of consummation of the Company
and Sonat Inc. merger.
      

El Paso Energy Corporation   Page 2 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



2.5 Code
     The Internal Revenue Code of 1986, as amended and in effect from time to
time, and the temporary or final regulations of the Secretary of the U.S.
Treasury adopted pursuant to the Code.
2.6 Common Stock
     The common stock of the Company, $3 par value per share, or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 5.
2.7 Exchange Act
     The Securities Exchange Act of 1934, as amended.
2.8 Fair Market Value
     As applied to a specific date, Fair Market Value shall be deemed to be the
mean between the highest and lowest quoted selling prices at which Common Stock
was sold on such date as reported in the NYSE-Composite Transactions by The Wall
Street Journal on such date, or if no Common Stock was traded on such date, on
the next preceding day on which Common Stock was so traded.
     Notwithstanding the foregoing, upon the exercise,
     (a) during the thirty (30) day period following a Change in Control, of a
limited stock appreciation right or stock appreciation right granted in
connection with an Option more than six (6) months prior to a Change in Control,
or
     (b) during the seven (7) month period following a Change in Control, of a
limited stock appreciation right or of a stock appreciation right granted in
connection with an Option less than six (6) months prior to a Change in Control,
On or after a Change in Control, Fair Market Value on the date of exercise shall
be deemed to be the greater of (i) the highest price per share of Common Stock
as reported in the NYSE-Composite Transactions by The Wall Street Journal during
the sixty (60) day period ending on the day preceding the date of exercise of
the stock appreciation right or limited stock appreciation right, as the case
may be, and (ii) if the Change in Control is one described in clause (ii) or
(iii) of Section 2.4, the highest price per share paid for Common Stock in
connection with such Change in Control.
      

El Paso Energy Corporation   Page 3 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



2.9 Good Reason
     Good Reason shall mean the occurrence of any of the following events or
conditions, after a Change in Control:
     (a) a change in the Participant’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Participant’s reasonable judgment, represents a substantial reduction of the
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Participant of any duties or responsibilities
which, in the Participant’s reasonable judgment, are inconsistent with such
status, title, position or responsibilities; or any removal of the Participant
from or failure to reappoint or reelect the Participant to any of such
positions, except in connection with the termination of the Participant’s
employment for Cause, for Permanent Disability, as a result of his or her death,
or by the Participant other than for Good Reason;
     (b) a reduction in the Participant’s annual base salary;
     (c) the Company requires the Participant (without the consent of the
Participant) to be based at any place outside a thirty-five (35) mile radius of
his or her place of employment prior to a Change in Control, except for
reasonably required travel due to the Company’s business which is not materially
greater than such travel requirements prior to the Change in Control;
     (d) the failure by the Company to (i) continue in effect any material
compensation or benefit plan in which the Participant was participating at the
time of the Change in Control, including, but not limited to, the Plan, the
El Paso Energy Corporation Pension Plan and the El Paso Energy Corporation
Retirement Savings Plan; or (ii) provide the Participant with compensation and
benefits at least equal (in terms of benefit levels and/or reward opportunities)
to those provided for under each employee benefit plan, program and practice as
in effect immediately prior to the Change in Control (or as in effect following
the Change in Control, if greater);
     (e) any material breach by the Company of any provision of the Plan; or
     (f) any purported termination of the Participant’s employment for Cause by
the Company which does not otherwise comply with the terms of the Plan.
2.10 Management Committee
     A committee consisting of the Chief Executive Officer of the Company and
such other officers as the Chief Executive Officer shall designate.
      

El Paso Energy Corporation   Page 4 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



2.11 Option
     A stock option which is not intended to meet the requirements of an
Incentive Stock Option, as defined in Section 422 of the Code.
2.12 Option Price
     The price per share of Common Stock at which each Option is exercisable.
2.13 Participant
     An eligible employee to whom an Option, limited stock appreciation right,
stock appreciation right or Restricted Stock is granted under the Plan as set
forth in Section 4.
2.14 Permanent Disability or Permanently Disabled
     A Participant shall be deemed to have become Permanently Disabled for
purposes of the Plan if the Chief Executive Officer of the Company shall find
upon the basis of medical evidence satisfactory to the Chief Executive Officer
that the Participant is totally disabled, whether due to physical or mental
condition, so as to be prevented from engaging in further employment with the
Company or any of its Subsidiaries, and that such disability will be permanent
and continuous during the remainder of the Participant’s life.
2.15 Plan Administrator
     The Management Committee shall, pursuant to Section 3, administer the Plan.
2.16 Restricted Stock
     Common Stock granted under the Plan that is subject to the requirements of
Section 9 and such other restrictions as the Plan Administrator deems
appropriate.
2.17 Subsidiary
     An entity that is designated by the Plan Administrator as a subsidiary for
purposes of the Plan and that is a corporation (or other form of business
association that is treated as a corporation for tax purposes) of which shares
(or other ownership interests) having more than fifty percent (50%) of the
voting power are owned or controlled, directly or indirectly, by the Company so
as to qualify as a “subsidiary corporation” within the meaning of Section 424(f)
of the Code.
      

El Paso Energy Corporation   Page 5 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



SECTION 3 ADMINISTRATION
     3.1 The Plan shall be administered by the Management Committee, unless the
Board of Directors shall otherwise determine the administrator of the Plan. The
administrator of the Plan is referred to herein as the “Plan Administrator.”
     3.2 The members of the Management Committee serving as Plan Administrator
shall be appointed by the Chief Executive Officer for such term as the Chief
Executive Officer may determine. The Chief Executive Officer may from time to
time remove members from, or add members to, the Management Committee.
     3.3 Except for the terms and conditions explicitly set forth in the Plan,
the Plan Administrator shall have full authority to construe and interpret the
Plan, to establish, amend and rescind rules and regulations relating to the
Plan, to select persons eligible to participate in the Plan, to grant Options,
limited stock appreciation rights, stock appreciation rights and Restricted
Stock thereunder, to administer the Plan, to make recommendations to the Board
of Directors, to take all such steps and make all such determinations in
connection with the Plan and the Options, limited stock appreciation rights,
stock appreciation rights and Restricted Stock granted thereunder as it may deem
necessary or advisable, which determination shall be final and binding upon all
Participants. The Plan Administrator shall cause the Company at its expense to
take any action related to the Plan which may be required or necessary to comply
with the provisions of any federal or state law or any regulations issued
thereunder.
     3.4 Each member of the Management Committee acting as Plan Administrator,
while serving as such, shall be considered to be acting in his or her capacity
as an officer of the Company. Members of the Management Committee acting under
the Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.
SECTION 4 ELIGIBILITY
     To be eligible for selection by the Plan Administrator to participate in
the Plan, an individual must be a salaried employee (other than an employee who
is a member of a unit covered by a collective bargaining agreement) of the
Company, or of any Subsidiary, as of the date on which the Plan Administrator
grants to such individual an Option, limited stock appreciation right, stock
appreciation right or Restricted Stock and who in the judgment of the Plan
Administrator holds a position of responsibility and is able to contribute
substantially to the Company’s continued success.
      

El Paso Energy Corporation   Page 6 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



SECTION 5 SHARES AVAILABLE FOR THE PLAN
     5.1 Subject to Section 5.2, the maximum number of shares for which Options,
limited stock appreciation rights, stock appreciation rights and Restricted
Stock may at any time be granted under the Plan is twenty-two million
(22,000,000) shares of Common Stock, from shares held in the Company’s treasury
or out of authorized but unissued shares of the Company, or partly out of each,
as shall be determined by the Plan Administrator, subject to, and reduced by (on
a post-split basis), the number of shares of Common Stock awarded prior to the
occurrence of a two-for-one stock split effected by the Company in the form of a
100% stock dividend on April 1, 1998. Any Options, limited stock appreciation
rights, stock appreciation rights and shares of Restricted Stock outstanding
under the Plan on April 1, 1998, shall be adjusted on a two-for-one basis to
reflect the stock dividend. For purposes of this Section 5.1, the aggregate
number of shares of Common Stock issued under this Plan at any time shall equal
only the number of shares actually issued upon exercise or settlement of
options, limited stock appreciation rights, stock appreciation rights or
Restricted Stock and not returned to the Company upon cancellation, expiration
or forfeiture (regardless of whether the holder of such awards received
dividends or other economic benefits) of any such award or delivered (either
actually or by attestation) in payment or satisfaction of the purchase price,
exercise price or tax obligation of the award.
     5.2 In the event of a recapitalization, stock split, stock dividend,
exchange of shares, merger, reorganization, change in corporate structure or
shares of the Company or similar event, the Board of Directors, upon the
recommendation of the Plan Administrator, may make appropriate adjustments in
the number of shares authorized for the Plan and, with respect to outstanding
Options, limited stock appreciation rights, stock appreciation rights and
Restricted Stock, the Plan Administrator may make appropriate adjustments in the
number of shares and the Option Price.
SECTION 6 STOCK OPTIONS
     6.1 Options may be granted to eligible employees in such number and at such
times during the term of the Plan as the Plan Administrator shall determine.
When determining a grant, the Plan Administrator may take into account the
duties of the respective employees, their present and potential contributions to
the success of the Company, and such other factors as the Plan Administrator
shall deem relevant in accomplishing the purpose of the Plan. The granting of an
Option shall take place when the Plan Administrator determines to grant such an
Option to a particular Participant at the Option Price. Each Option shall be
evidenced by a written instrument delivered by or on behalf of the Company
containing provisions not inconsistent with the Plan.
     6.2 All Options under the Plan shall be granted subject to the following
terms and conditions:
      

El Paso Energy Corporation   Page 7 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



     (a) Option Price
     The Option Price shall be the Fair Market Value of the Common Stock on the
date the Option is granted, unless otherwise specified by the Plan
Administrator.
     (b) Duration of Options
     Options shall be exercisable at such time and under such conditions as set
forth in the Option grant, but in no event shall any Option be exercisable later
than the tenth anniversary of the date of its grant.
     (c) Exercise of Options
     Subject to Section 6.2(j), a Participant may not exercise an Option until
the Participant has completed one (1) year of continuous employment with the
Company or any of its Subsidiaries immediately following the date on which the
Option is granted, or such other shorter or longer period as the Plan
Administrator may determine in a particular case. This requirement is waived in
the event of death or Permanent Disability of a Participant before such period
of continuous employment is completed and may be waived or modified in the
agreement evidencing the Option or by written notice to the Participant from the
Plan Administrator. Thereafter, shares of Common Stock covered by an Option may
be purchased at one time or in such installments over the balance of the Option
period as may be provided in the Option grant. Any shares not purchased on the
applicable installment date may be purchased at one time or in such installments
at any time prior to the final expiration of the Option as may be provided in
the Option grant. To the extent that the right to purchase shares has accrued
thereunder, Options may be exercised from time to time by providing written
notice to the Company setting forth the number of shares to which the Option is
being exercised.
     (d) Payment
     The product of the Option Price and the number of shares purchased (the
“Purchase Price”) shall be paid in full to the Company upon the exercise of an
Option. The Purchase Price may be paid either (i) in cash or (ii) at the
discretion of the Plan Administrator, in Common Stock already owned by the
Participant for at least six (6) months, or any combination of cash and Common
Stock. The Fair Market Value of such Common Stock as delivered shall be valued
as of the day prior to delivery. To the extent permitted by the Plan
Administrator and applicable laws and regulations (including, but not limited
to, federal tax and securities laws and regulations and state corporate law), an
Option may also be exercised by delivering a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company the
      

El Paso Energy Corporation   Page 8 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



amount of sale or loan proceeds to pay the Purchase Price. A Participant shall
have none of the rights of a stockholder until the shares of Common Stock are
issued to the Participant.
     Notwithstanding any other provision in this Plan to the contrary and unless
the Plan Administrator shall otherwise determine, in the event of a “cashless”
exercise, and for that purpose only under this Plan, a Participant’s
compensation shall be equal to the difference between the actual sales price
received for the underlying Common Stock and the Option Price. For all other
purposes under this Plan, the Fair Market Value shall be value against which
compensation is determined.
     (e) Restrictions
     The Plan Administrator shall determine, with respect to each Option, the
nature and extent of the restrictions, if any, to be imposed on the shares of
Common Stock which may be purchased thereunder, including, but not limited to,
restrictions on the transferability of such shares acquired through the exercise
of an Option for such periods as the Plan Administrator may determine and,
further, that in the event a Participant’s employment by the Company, or a
Subsidiary, terminates during the period in which such shares are
nontransferable, the Participant shall be required to sell such shares back to
the Company at such prices as the Plan Administrator may specify in the Option.
In addition, the Plan Administrator may require that a Participant who wants to
effectuate a “cashless” exercise of Options be required to sell the shares of
Common Stock acquired in the associated exercise to the Company, or in the open
market through the use of a broker selected by the Plan Administrator, at such
price and on such terms as the Plan Administrator may determine at the time of
grant, or otherwise.
     (f) Nontransferability of Options
     During a Participant’s lifetime, an Option may be exercisable only by the
Participant. Options granted under the Plan and the rights and privileges
conferred thereby shall not be subject to execution, attachment or similar
process and may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will or by the
applicable laws of descent and distribution, except that to the extent permitted
by applicable law, the Plan Administrator may permit a recipient of an Option to
designate in writing during the Participant’s lifetime a Beneficiary to receive
and exercise Options in the event of such Participant’s death (as provided in
Section 6.2(i)). Any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any Option under the Plan or of any right or privilege
conferred thereby, contrary to the provisions of the Plan, or the sale or levy
or any attachment or similar process upon the rights and privileges conferred
hereby, shall be null and void.
      

El Paso Energy Corporation   Page 9 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



     (g) Purchase for Investment
     The Plan Administrator shall have the right to require that each
Participant or other person who shall exercise an Option under the Plan, and
each person into whose name shares of Common Stock shall be issued pursuant to
the exercise of an Option, represent and agree that any and all shares of Common
Stock purchased pursuant to such Option are being purchased for investment only
and not with a view to the distribution or resale thereof and that such shares
will not be sold except in accordance with such restrictions or limitations as
may be set forth in the Option. This Section 6.2(g) shall be inoperative during
any period of time when the Company has obtained all necessary or advisable
approvals from governmental agencies and has completed all necessary or
advisable registrations or other qualifications of shares of Common Stock as to
which Options may from time to time be granted.
     (h) Termination of Employment
     Upon the termination of a Participant’s employment for any reason other
than death or Permanent Disability, the Participant’s Option shall be
exercisable only to the extent that it was then exercisable and, unless the term
of the Option expires sooner, such Option shall expire according to the
following schedule; provided, that the Plan Administrator may at any time
determine in a particular case that specific limitations and restrictions under
the Plan shall not apply:
          (i) Retirement
     The Option shall expire, unless exercised, thirty-six (36) months after the
Participant’s retirement from the Company or any Subsidiary.
          (ii) Disability
     The Option shall expire, unless exercised, thirty-six (36) months after the
Participant’s Permanent Disability.
          (iii) Termination
     Subject to subparagraph (iv) below, the Option shall expire, unless
exercised, not later than thirty-six (36) months, as specified in the grant
letter, after a Participant resigns or is terminated as an employee of the
Company or any of its Subsidiaries, unless the Plan Administrator shall have
determined in a specific case that the Option should expire sooner or should
terminate when the Participant’s employment status ceases.
      

El Paso Energy Corporation   Page 10 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



          (iv) Termination Following a Change in Control
     The Option shall expire, unless exercised, within thirty-six (36) months of
a Participant’s termination of employment (other than a termination by the
Company for Cause or a voluntary termination by the Participant other than for
Good Reason) following a Change in Control, provided that said termination of
employment occurs within two (2) years following a Change in Control.
          (v) All Other Terminations
     Except as provided in subparagraphs (iii) and (iv) above, the Option shall
expire upon termination of employment.
     (i) Death of Participant
     Upon the death of a Participant, whether during the Participant’s period of
employment or during the thirty-six (36) month period referred to in
Sections 6.2(h)(i), (ii) and (iii), the Option shall expire, unless the term of
the Option expires sooner, twelve (12) months after the date of the
Participant’s death, unless the Option is exercised within such twelve
(12) month period by the Participant’s Beneficiary, legal representatives,
estate or the person or persons to whom the deceased’s Option rights shall have
passed by will or the laws of descent and distribution; provided, that the Plan
Administrator may determine in a particular case that specific limitations and
restrictions under the Plan shall not apply.
     (j) Change in Control
     Notwithstanding other Plan provisions pertaining to the times at which
Options may be exercised, all outstanding Options, to the extent not then
currently exercisable, shall become exercisable in full upon the occurrence of a
Change in Control. No Option shall be exercisable at a time that would violate
the maximum duration of Section 6.2(b).
     (k) Deferral Election
     A Participant may elect irrevocably (at a time and in a manner determined
by the Plan Administrator or the Company, as appropriate) at any time prior to
exercising an option granted under the Plan that issuance of shares of Common
Stock upon exercise of such option and/or associated stock appreciation right
shall be deferred until a pre-specified date in the future or until the
Participant ceases to be employed by the Company or any of its Subsidiaries, as
elected by the Participant. After the exercise of any such option and prior to
the issuance of any deferred shares, the number of shares of Common Stock
issuable to the Participant shall be credited to the deferred stock account (or
such other
      

El Paso Energy Corporation   Page 11 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



account(s) as the Management Committee shall deem necessary and appropriate)
under a memorandum deferred account established pursuant to the Company’s
then-existing Deferred Compensation Plan (as it may be further amended) (the
“Deferred Compensation Plan”), and any dividends or other distributions paid on
the Common Stock (or its equivalent) shall be deemed reinvested in additional
shares of Common Stock (or its equivalent) until all credited deferred shares
shall become issuable pursuant to the Participant’s election, unless the
Management Committee of the Deferred Compensation Plan shall otherwise
determine.
SECTION 7 STOCK APPRECIATION RIGHTS
     7.1 The Plan Administrator may grant stock appreciation rights to
Participants in connection with any Option granted under the Plan, either at the
time of the grant of such Option or at any time thereafter during the term of
the Option. Such stock appreciation rights shall cover the same shares covered
by the Options (or such lesser number of shares of Common Stock as the Plan
Administrator may determine) and shall, except as provided in Section 7.3, be
subject to the same terms and conditions as the related Options and such further
terms and conditions not inconsistent with the Plan as shall from time to time
be determined by the Plan Administrator.
     7.2 Each stock appreciation right shall entitle the holder of the related
Option to surrender to the Company the related unexercised Option, or any
portion thereof, and to receive from the Company in exchange therefor an amount
equal to the excess of the Fair Market Value of one share of Common Stock on the
date the right is exercised over the Option Price per share times the number of
shares covered by the Option, or portion thereof, which is surrendered. Payment
shall be made in shares of Common Stock valued at Fair Market Value as of the
date the right is exercised, or in cash, or partly in shares and partly in cash,
at the discretion of the Plan Administrator; provided, however, that payment
shall be made solely in cash with respect to a stock appreciation right which is
exercised within seven (7) months following a Change in Control. Stock
appreciation rights may be exercised from time to time upon actual receipt by
the Company of written notice stating the number of shares of Common Stock with
respect to which the stock appreciation rights are being exercised. The value of
any fractional shares shall be paid in cash.
     7.3 Stock appreciation rights are subject to the following restrictions:
     (a) Each stock appreciation right shall be exercisable at such time or
times that the Option to which they relate shall be exercisable or at such other
times as the Plan Administrator may determine; provided, however, that such
rights shall not be exercisable until the Participant shall have completed six
(6) months of continuous employment with the Company or any of its Subsidiaries
immediately following the date on which the stock appreciation right is granted.
In the event of death or Permanent Disability of a Participant during employment
      

El Paso Energy Corporation   Page 12 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



but before the Participant has completed such period of continuous employment,
such stock appreciation right shall be exercisable only within the period
specified in the related Option. In the event of a Change in Control, the
requirement that a Participant shall have completed a six (6) month period of
continuous employment is waived with respect to a Participant who is employed by
the Company at the time of the Change in Control but who, within the six
(6) month period, voluntarily terminates employment for Good Reason or is
terminated by the Company other than for Cause.
     (b) Except in the event of a Change in Control, the Plan Administrator in
its sole discretion may approve or deny in whole or in part a request to
exercise a stock appreciation right. Denial or approval of such request shall
not require a subsequent request to be similarly treated by the Plan
Administrator.
     (c) The right of a Participant to exercise a stock appreciation right shall
be canceled if and to the extent the related Option is exercised. To the extent
that a stock appreciation right is exercised, the related Option shall be deemed
to have been surrendered, unexercised and canceled.
     (d) A holder of stock appreciation rights shall have none of the rights of
a stockholder until shares of Common Stock, if any, are issued to such holder
pursuant to such holder’s exercise of such rights.
     (e) The acquisition of Common Stock pursuant to the exercise of a stock
appreciation right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon acquisition of the related Option,
as set forth in Section 6.2.
SECTION 8 LIMITED STOCK APPRECIATION RIGHTS
     8.1 The Plan Administrator may grant limited stock appreciation rights to
Participants in connection with any Options granted under the Plan, either at
the time of the grant of such Option or at any time thereafter during the term
of the Option. Such limited stock appreciation rights shall cover the same
shares covered by the Options (or such lesser number of shares of Common Stock
as the Plan Administrator may determine) and shall, except as provided in
Section 8.3, be subject to the same terms and conditions as the related Options
and such further terms and conditions not inconsistent with the Plan as shall
from time to time be determined by the Plan Administrator.
     8.2 Each limited stock appreciation right shall entitle the holder of the
related Option to surrender to the Company the unexercised portion of the
related Option and to receive from the Company in exchange therefor an amount in
cash equal to the excess of the Fair Market Value of one (1) share of Common
Stock on the date the right is
      

El Paso Energy Corporation   Page 13 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



exercised over the Option Price per share times the number of shares covered by
the Option, or portion thereof, which is surrendered.
     8.3 Limited stock appreciation rights are subject to the following
restrictions:
     (a) Each limited stock appreciation right shall be exercisable in full for
a period of seven (7) months following the date of a Change in Control,
provided, however, that limited stock appreciation rights may not be exercised
under any circumstances until the expiration of the six (6) month period
following the date of grant. Limited stock appreciation rights shall be
exercisable only to the same extent and subject to the same conditions as the
Options related thereto are exercisable, as provided in Section 6.2(j).
     (b) The right of a Participant to exercise a limited stock appreciation
right shall be canceled if and to the extent the related Option is exercised. To
the extent that a limited stock appreciation right is exercised, the related
Option shall be deemed to have been surrendered, unexercised and canceled.
SECTION 9 RESTRICTED STOCK
     9.1 Restricted Stock may be granted to Participants in such number and at
such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective Participants, their present and potential contributions to the
success of the Company, and such other factors as the Plan Administrator shall
deem relevant in accomplishing the purposes of the Plan. The granting of
Restricted Stock shall take place when the Plan Administrator by resolution,
written consent or other appropriate action determines to grant such Restricted
Stock to a particular Participant. Each grant shall be evidenced by a written
instrument delivered by or on behalf of the Company containing provisions not
inconsistent with the Plan. The Participant receiving a grant of Restricted
Stock shall be recorded as a stockholder of the Company. Each Participant who
receives a grant of Restricted Stock shall have all the rights of a stockholder
with respect to such shares (except as provided in the restrictions on
transferability), including the right to vote the shares and receive dividends
and other distributions; provided, however, that no Participant awarded
Restricted Stock shall have any right as a stockholder with respect to any
shares subject to the Participant’s Restricted Stock grant prior to the date of
issuance to the Participant of a certificate or certificates for such shares.
     9.2 A grant of Restricted Stock shall entitle a Participant to receive, on
the date or dates designated by the Plan Administrator, upon payment to the
Company of the par value of the Common Stock in a manner determined by the Plan
Administrator, the number of shares of Common Stock selected by the Plan
Administrator. The Plan Administrator may require, under such terms and
conditions as it deems appropriate or desirable, that the certificates for
Restricted Stock delivered under the Plan may be held
      

El Paso Energy Corporation   Page 14 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



in custody by a bank or other institution, or that the Company may itself hold
such shares in custody until the Restriction Period (as defined in Section 9.3)
expires or until restrictions thereon otherwise lapse, and may require, as a
condition of any issuance of Restricted Stock that the Participant shall have
delivered a stock power endorsed in blank relating to the shares of Restricted
Stock.
     9.3 During a period of years following the date of grant, which shall in no
event be less than one (1) year and until required performance targets are
achieved, if applicable, as determined by the Plan Administrator (the
“Restriction Period”), the Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient, except in the event of death or Permanent Disability, the transfer to
the Company as provided under the Plan or the Plan Administrator’s waiver or
modification of such restrictions in the agreement evidencing the grant of
Restricted Stock, or by resolution of the Plan Administrator adopted at any
time.
     9.4 Except as provided in Section 9.5 or 9.6, if a Participant terminates
employment with the Company for any reason before the expiration of the
Restriction Period, all shares of Restricted Stock still subject to restriction
shall be forfeited by the Participant to the Company. In addition, in the event
of any attempt by the Participant to sell, exchange, transfer, pledge or
otherwise dispose of shares of Restricted Stock in violation of the terms of the
Plan, such shares shall be forfeited to the Company.
     9.5 The Restriction Period for any Participant shall be deemed to end and
all restrictions on shares of Restricted Stock shall lapse, upon the
Participant’s death, Permanent Disability, retirement or any termination of
employment determined by the Plan Administrator to end the Restriction Period.
     9.6 The Restriction Period for any Participant shall be deemed to end and
all restrictions on shares of Restricted Stock shall terminate immediately upon
a Change in Control.
     9.7 When the restrictions imposed by Section 9.3 expire or otherwise lapse
with respect to one or more shares of Restricted Stock, the Company shall
deliver to the Participant (or the Participant’s legal representative,
Beneficiary or heir) one (1) share of Common Stock for each share of Restricted
Stock. At that time, the agreement referred to in Section 9.1, as it relates to
such shares, shall be terminated.
     9.8 Subject to Section 9.2, a Participant entitled to receive Restricted
Stock under the Plan shall be issued a certificate for such shares. Such
certificate shall be registered in the name of the Participant, and shall bear
an appropriate legend reciting the terms, conditions and restrictions, if any,
applicable to such shares and shall be subject to appropriate stop-transfer
orders.
      

El Paso Energy Corporation   Page 15 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



     9.9 A Participant may elect irrevocably (at a time and in the manner
determined by the Plan Administrator or the Company, as appropriate), prior to
vesting of Restricted Stock, that the Participant relinquishes any and all
rights in the shares of Restricted Stock in exchange for an interest in the
Deferred Compensation Plan and receipt of such shares shall be deferred until a
pre-specified date in the future or until the Participant ceases to be employed
by the Company or any of its Subsidiaries, as elected by the Participant. At the
time the restrictions lapse on the shares of Restricted Stock (as specified at
the time of grant, or otherwise if changed by the Plan Administrator), the
number of shares of Common Stock issuable to the Participant shall be credited
to the deferred stock account (or such other account(s) as the Management
Committee shall deem necessary and appropriate) under a memorandum deferred
account established pursuant to the Deferred Compensation Plan, and any
dividends or other distributions paid on the Common Stock (or its equivalent)
shall be deemed reinvested in additional shares of Common Stock (or its
equivalent) until all credited deferred shares shall become issuable pursuant to
the Participant’s election, unless the Management Committee of the Deferred
Compensation Plan shall otherwise determine.
SECTION 10 REGULATORY APPROVALS AND LISTING
     10.1 The Company shall not be required to issue any certificate for shares
of Common Stock upon the exercise of an Option or a stock appreciation right
granted under the Plan, or with respect to a grant of Restricted Stock prior to:
     (a) the obtaining of any approval or ruling from the Securities and
Exchange Commission, the Internal Revenue Service or any other governmental
agency which the Company, in its sole discretion, shall determine to be
necessary or advisable;
     (b) the listing of such shares on any stock exchange on which the Common
Stock may then be listed; or
     (c) the completion of any registration or other qualification of such
shares under any federal or state laws, rulings or regulations of any
governmental body which the Company, in its sole discretion, shall determine to
be necessary or advisable.
SECTION 11 EFFECTIVE DATE AND TERM OF THE PLAN
     The Plan was originally adopted by the Board of Directors as of
December 14, 1993. The Board of Directors amended and restated the Plan
effective as of December 3, 1999 and effective as of August 1, 1998, in
connection with the reorganization of the Company into a holding company
structure whereby El Paso Energy Corporation became the publicly held company
and El Paso Natural Gas Company became a wholly owned
      

El Paso Energy Corporation   Page 16 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



subsidiary. This Plan was assumed by El Paso Energy Corporation pursuant to an
Assignment and Assumption Agreement effective as of August 1, 1998, by and
between El Paso Energy Corporation and El Paso Natural Gas Company. Options,
limited stock appreciation rights, stock appreciation rights and Restricted
Stock may be granted pursuant to the Plan from time to time as the Plan
Administrator shall determine. The Plan shall terminate on December 14, 2003.
However, Options, limited stock appreciation rights, stock appreciation rights
and Restricted Stock granted prior to the expiration of the Plan may extend
beyond that date and the terms and conditions of the Plan shall continue to
apply thereto and to shares of Common Stock acquired hereunder.
SECTION 12 GENERAL PROVISIONS
     12.1 Nothing contained in the Plan, or in any Option, limited stock
appreciation right, stock appreciation right or Restricted Stock granted
pursuant to the Plan, shall confer upon any employee any right with respect to
continuance of employment by the Company or a Subsidiary, nor interfere in any
way with the right of the Company or a Subsidiary to terminate the employment of
such employee at any time with or without assigning any reason therefor.
     12.2 Grants, vesting or payment of Options, limited stock appreciation
rights, stock appreciation rights or Restricted Stock shall not be considered as
part of a Participant’s salary or used for the calculation of any other pay,
allowance, pension or other benefit unless otherwise permitted by other benefit
plans provided by the Company or its Subsidiaries, or required by law or by
contractual obligations of the Company or its Subsidiaries.
     12.3 The right of a Participant or Beneficiary to the payment of any
compensation under the Plan may not be assigned, transferred, pledged or
encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.
     12.4 Leaves of absence for such periods and purposes conforming to the
personnel policy of the Company, or of its Subsidiaries, as applicable, shall
not be deemed terminations or interruptions of employment.
     12.5 In the event a Participant is transferred from the Company to a
Subsidiary, or vice versa, or is promoted or given different responsibilities,
the Options, limited stock appreciation rights, stock appreciation rights and
Restricted Stock granted to the Participant prior to such date shall not be
affected. Notwithstanding the foregoing or any other provision in this Plan, in
the event a Participant becomes an officer or director of the Company subject to
Section 16(b) of the Exchange Act, the Plan Administrator may take any and all
action necessary to prevent any violation of Section 16(b), including, but not
limited to, accelerating the vesting of Options, rights or Restricted Stock,
canceling any unvested Options, rights or Restricted Stock and/or requiring the
Participant to
      

El Paso Energy Corporation   Page 17 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



exercise any and all vested Options or rights at such times as the Plan
Administrator may determine.
     12.6 Each grant to a Participant of an Option, limited stock appreciation
right, stock appreciation right and Restricted Stock hereunder shall make
reference to this Plan by title and date to confirm the applicability of the
Plan and the source of shares and rights covered by the grant.
     12.7 The Plan shall be construed and governed in accordance with the laws
of the State of Texas, except that it shall be construed and governed in
accordance with applicable federal law in the event that such federal law
preempts state law.
     12.8 Appropriate provision shall be made for all taxes required to be
withheld in connection with the exercise, grant or other taxable event with
respect to Options, limited stock appreciation rights, stock appreciation rights
and Restricted Stock under the applicable laws and regulations of any
governmental authority, whether federal, state or local and whether domestic or
foreign, including, but not limited to, the required withholding of a sufficient
number of shares of Common Stock otherwise issuable to a Participant to satisfy
the said required minimum tax withholding obligations. Unless otherwise provided
in the grant, a Participant is permitted to deliver shares of Common Stock for
payment of withholding taxes on the exercise of an option, stock appreciation
right, or limited stock appreciation right or upon the grant or vesting of
Restricted Stock. At the election of the Plan Administrator or, subject to
approval of the Plan Administrator at its sole discretion, at the election of a
Participant, shares of Common Stock may be withheld from the shares issuable to
the Participant upon the exercise of an option or stock appreciation right or
upon the vesting of the Restricted Stock to satisfy tax withholding obligations.
The Fair Market Value of Common Stock as delivered pursuant to this Section 12.8
shall be valued as of the day prior to delivery, and shall be calculated in
accordance with Section 2.8.
     Any Participant that makes a Section 83(b) election under the Code shall,
within ten (10) days of making such election, notify the Company in writing of
such election and shall provide the Company with a copy of such election form
filed with the Internal Revenue Service.
     Tax advice should be obtained by the Participant prior to the Participant’s
(i) entering into any transaction under or with respect to the Plan,
(ii) designating or choosing the times of distributions under the Plan, or
(iii) disposing of any shares of Common Stock issued under the Plan.
     12.9 Any amounts (deferred or otherwise) to be paid to Participants
pursuant to the Plan are unfunded obligations. Neither the Company nor any
Subsidiary is required to segregate any monies from its general funds, to create
any trusts or to make any special deposits with respect to this obligation. The
Management Committee, in its sole discretion, may direct the Company to share
with its subsidiaries the costs of a portion of
      

El Paso Energy Corporation   Page 18 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



the incentive awards paid to Participants who are executives of those companies.
Beneficial ownership of any investments, including trust investments which the
Company may make to fulfill this obligation, shall at all times remain in the
Company. Any investments and the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or a fiduciary
relationship between the Plan Administrator, the Management Committee, the
Company or any Subsidiary and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s Beneficiary or the
Participant’s creditors in any assets of the Company or its Subsidiaries
whatsoever. The Participants shall have no claim against the Company for any
changes in the value of any assets which may be invested or reinvested by the
Company with respect to the Plan.
SECTION 13 AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN
     13.1 Subject to Section 13.2, the Plan Administrator may from time to time
make such amendments to the Plan as it may deem proper and in the best interest
of the Company without further approval of the Board of Directors, including,
but not limited to, any amendment necessary to ensure that the Company may
obtain any regulatory approval referred to in Section 10; provided, however,
that no change in any Option, limited stock appreciation right, stock
appreciation right or Restricted Stock theretofore granted may be made without
the consent of the Participant which would impair the right of the Participant
to acquire or retain Common Stock or cash that the Participant may have acquired
as a result of the Plan.
     13.2 The Plan Administrator may not amend the Plan without the approval of
the Board of Directors to:
     (a) increase the number of shares or rights that may be issued under the
Plan; or
     (b) otherwise materially increase the benefits accruing to the Participants
under the Plan.
     13.3 The Plan Administrator may at any time suspend the operation of or
terminate the Plan with respect to any shares of Common Stock not subject to
Option, limited stock appreciation right, stock appreciation right or Restricted
Stock at the time.
      

El Paso Energy Corporation   Page 19 Omnibus Plan for Management Employees    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of December 3, 1999.

            EL PASO ENERGY CORPORATION
    By  /s/ Joel Richards III       Executive Vice President         

ATTEST:

         
By
  /s/ David L. Siddall
 
Corporate Secretary    

      

El Paso Energy Corporation   Page 20 Omnibus Plan for Management Employees    

 